Order entered March 4, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01390-CV

                        BRIAN ANTHONY BERARDINELLI, Appellant

                                              V.

                                NOVA LYNNE PICKELS, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-10998

                                          ORDER
        We GRANT appellant’s February 27, 2014 motion for an extension of time to file a reply

brief. We ORDER the reply brief tendered to this Court by appellant on February 25, 2014 filed

as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE